DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statements filed 9/17/2020, 8/4/2021, and 1/10/2022, have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) are being considered by the examiner, and initial copied is attached herewith.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8, 9, 10, and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

The term “close contact” in claim 8, 10, and 14 is a relative term which renders the claim indefinite. The term “close contact” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 9 is rejected for dependency.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US2006/0246345A1), in view of Murai et al. (JP2002093398A).
 
 	As to claim 1 and 11, Yoon discloses a secondary battery module (as applied to claim 11) comprising: 
[Abstract] and a separator [0007] where the stacked electrode assembly forms the secondary battery; 
a battery case (case 200 [0007]) accommodating the electrode assembly within a cup part of the battery case [0006] Fig. 1; 

    PNG
    media_image1.png
    543
    571
    media_image1.png
    Greyscale

(Yoon Fig. 1)
            a piezoelectric element disposed outside the cup part, the piezoelectric element being configured to receive a pressure when the battery case expands in volume, thereby supplying power to the piezoelectric element [0019] (Yoon states the piezoelectric sensor is mounted between unit cells, thus outside of the cup part as shown in figure 3); where the limitation of the piezoelectric element disposed outside the cup part is merely location preference.
	It should be noted, it has been held that if a claimed invention reads on the prior art except with regard to the position of a component of a device, the invention is unpatentable if switching the position of the component would have not modified the 
	Yoon discloses a secondary battery but fails to teach a punching part.
	In the same field of endeavor, Murai discloses a secondary battery [0004-0006] and further teaches and a punching part (switching mechanism (IC 6) [0006][0012], motor (56) and  with knife 56 [0017]) that has a sharp that extends toward a target location on the battery case, the punching part being configured to punch a hole in the target location of the battery case when the power is applied to the piezoelectric element [0006-0009]. Where when the piezoelectric device senses pressure it would provide overcharge detection (voltage) and initiate puncture via switching mechanism, a small motor, and knife 56 [0017] (forming the punching part)
	The present invention is to provide a battery pack excellent in safety and sealing reliability in which the pressure release device operates only when overcharge [0005].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoon to incorporate the puncture mechanism of Murai to prevent the battery from being punctured during heavy cycling but only during an overcharged condition, providing longer battery life use. 
	Yoon further discloses the housing configured to accommodate the secondary battery (The case 200 provides a space for receiving the electrode assembly 300 [0007]), as applied to claim 11.

	As to claim 2 and 12, Modified Yoon discloses the punch part but does not disclose the material as an electroactive polymer (EAP): However the courts have held In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07). 

	As to claim 3 and 13, Where the piezoelectric element is attached to an outer surface or inner surface of the cup part. The placement of the piezoelectric element does not alter the function of the piezoelectric element responding to pressure. As such it should be noted, it has been held that if a claimed invention reads on the prior art except with regard to the position of a component of a device, the invention is unpatentable if switching the position of the component would have not modified the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In this case, switching the positions of the piezoelectric element would not modify the operation of the device, which is to allow for pressure generated voltage. 

	As to claim 4, Yoon discloses the piezoelectric element is attached to a central portion (see… piezoelectric sensor is mounted at a position corresponding to the middle part of the battery [0031]) of the cup part (see…  the piezoelectric sensor may be mounted to an additional support… The support may be a frame member used to assist the unit cells to be stacked [0032])
	The placement of the piezoelectric element does not alter the function of the piezoelectric element responding to pressure. As such it should be noted, it has been held that if a claimed invention reads on the prior art except with regard to the position of a component of a device, the invention is unpatentable if switching the position of the 


	As to claim 5, the piezoelectric element has a shape corresponding to a shape of a portion of the cup part. It should be noted, the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

	As to claim 6, modified Yoon discloses, further comprising a conductive wire connected to the piezoelectric element [Abstract]( see. Fig. 3) and to another end of the punching part. (Where the conductive wires are connected to the punching part comprising battery management system acting as the switching mechanism, with motor and knife 56 of Murai).

	As to claim 7 and 15, Murai further discloses a secondary battery and further teaches a concave portion 51 is formed substantially in the center of the inner surface of the cover 42 [0012]. This concave portions houses the punching part and target location.
	The present invention is to provide a battery pack excellent in safety and sealing reliability in which the pressure release device operates only when overcharge [0005].

	As to claim 8, Murai further discloses a secondary battery and further teaches (see… the control IC 6 (part of the punching part) fixed in the gap between the outer casing 4 and the lithium battery [0012], as shown in Fig. 1 is in close contact with the sealing part).

    PNG
    media_image2.png
    645
    1119
    media_image2.png
    Greyscale

(Murai Figs. 1 and 4 annotated)

	As to claim 9, Yoon discloses a secondary battery but fails to teach another end of the punching part is disposed at a vertex of the battery case.
	Murai discloses a secondary battery and further teaches wherein another end of the punching part is disposed at a vertex of the battery case (see Figs. 1 and 4 above).
 [0005].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoon to incorporate the puncture mechanism of Murai to prevent the battery from being punctured during heavy cycling but only during an overcharged condition, providing longer battery life use.

	As to claim 10, Yoon discloses a secondary battery but fails to teach the punching part is in close contact with a portion of the sealing part extending along a peripheral edge of the secondary battery.
	Murai discloses a secondary battery and further teaches (see… the control IC 6 (part of the punching part) fixed in the gap between the outer casing 4 and the lithium battery [0012], as shown in Fig. 1 is in close contact with the sealing part and at a peripheral edge).
	
	As to claim 14, Yoon discloses a secondary battery but fails to teach t the punching part is in close contact with an inner edge of the housing
	Murai discloses a secondary battery and further teaches (see… the control IC 6 (part of the punching part) fixed in the gap between the outer casing 4 and the lithium battery [0012], as shown in Fig. 1 is in close contact with the sealing part and inner edge of housing).

    PNG
    media_image3.png
    265
    420
    media_image3.png
    Greyscale

(Murai Fig. 1 annotated)

	As to claim 16 and 17, modified Yoon discloses the battery module but does not explicitly discloses multiple modules of a battery pack, however it is well known in the arts to an ordinary artisan that using multiple modules to form a battery pack to achieve higher capacities. 	Furthermore it is also known power mobile devices, not to exclude electric vehicles with battery packs. Applied to claim 17.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARTHOLOMEW A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARTHOLOMEW ANDREW. HORNSBY
Examiner
Art Unit 1728



/Maria Laios/Primary Examiner, Art Unit 1727